



COURT OF APPEAL FOR ONTARIO

CITATION:

Patterson
    v. Patterson, 2021 ONCA 911

DATE: 20211217

DOCKET: C68604

Hourigan, Trotter and Zarnett JJ.A.

BETWEEN

William Harold Patterson

Moving Party (Respondent)

and

Sarah Anne Elizabeth Patterson, in her personal capacity and
    in her capacity as the personal representative of the Estate of Sheila
    Patsy Patterson, and Donald David Oral Patterson Jr.

Responding Parties (Appellants)

Raymond Murray, for the appellants

Taayo Simmonds, for the respondent

Heard and released orally: December 16, 2021

On appeal from the order of Justice
    Brian W. Abrams of the Superior Court of Justice, dated July 23, 2020.

REASONS FOR DECISION

[1]

The appeal arises from the motion judges order that the appellants pass
    their accounts for the period in which they served as Attorneys for Property
    for Sheila Patterson.

[2]

The appellants submit that the respondent could only apply for a passing
    of the accounts if he properly obtained leave of the court, pursuant to s.
    42(4)(6) of the
Substitute Decisions Act
, 1992, S.O. 1992, c. 30. They
    contend that the respondent did not seek leave of the court and that the motion
    judge did not consider the respondents need to seek leave.

[3]

Second, the appellants argue that even if the motion judge properly
    appreciated the necessity for leave, he nonetheless misstated and misapplied
    the test for the order by failing to consider whether the respondent had a
    genuine interest in the grantors welfare:
Lewis v. Lewis
, 2020 ONCA
    56, at para. 5.

[4]

Third, the motion judge is said to have made a palpable and overriding
    error because the requisite evidentiary foundation supporting his order did not
    exist.

[5]

Finally, the motion judge is alleged to have failed to provide
    sufficient reasons for his decision.

[6]

We would not give effect to these grounds of appeal.

[7]

In our view, the motion judge implicitly granted leave and applied the
    appropriate test under s. 42 of the
Act
based on the record before
    him. We are also of the view that the reasons, when read in context of the
    record, permit appellate review.

[8]

The appeal is dismissed. The appellants shall pay costs of the appeal to
    the respondent in the all-inclusive amount of $5,000.

C.W. Hourigan J.A.

Gary Trotter J.A.

B. Zarnett J.A.


